                                                                                                     E-FILED
                                                                         Thursday, 25 July, 2019 08:13:40 AM
                                                                               Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS


ELIZABETH PETERS,                             )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 17-cv-01494-JES-JEH
                                              )
KATHLEEN TREANOR and ZHIHONG                  )
ZHANG,                                        )
              Defendants.                     )




                                    ORDER AND OPINION

       This case comes before the Court on Defendants’ Motion to Dismiss (Doc. 55) for lack of

subject matter jurisdiction and for failure to state a claim upon which relief can be granted.

Defendants filed a supporting memorandum (Doc. 56), and Plaintiff filed a Response (Doc. 61).

For the reasons that follow, the Motion to Dismiss is GRANTED.

                                          BACKGROUND

       Plaintiff is a pro se litigant seeking relief against employees of McFarland Mental Health

Center for (1) reporting false information to the Social Security Administration (“SSA”), causing

a loss of three months of social security payments and (2) wrongfully withholding her

prescription medications and Catholic Bible when she left the facility. Doc. 33, p. 4. Originally,

Plaintiff brought this case against the institution of McFarland itself and the Social Security

Administration—she sought and received default judgment against McFarland when they failed

to respond to her claims, and the claim against the Social Security Administration was dismissed

for lack of jurisdiction. Doc. 22; September 4, 2018 Text Entry. However, McFarland

successfully moved to vacate that judgment on October 24, 2018 by indicating to the Court that


                                                  1
McFarland is an arm of the Illinois Department of Human Services, which is immune from suit

under the Eleventh Amendment. Doc. 25. The Court therefore vacated the judgment and gave

Plaintiff the opportunity to amend her complaint, noting that the deprivation of Plaintiff’s

property by a state entity was likely best addressed by the Illinois Court of Claims and that any

suit against individual employees of McFarland would likely be limited to prospective injunctive

relief. Doc. 29, p. 6.

        Plaintiff filed her Amended Complaint (Doc. 33) against two individual employees of

McFarland, whom she claims are responsible for her lost Social Security wages, prescription

medications, and Bible. These Defendants now move to dismiss the Amended Complaint on two

grounds: (1) Plaintiff has failed to state a claim for relief with respect to the lost Social Security

wages, as she was prohibited by law from receiving Social Security benefits while she was at

McFarland and the employees played no role in causing her confinement there, and (2) this Court

lacks jurisdiction to grant her relief with respect to the medications and Bible because the Illinois

Court of Claims Act provides the Court of Claims with exclusive jurisdiction over suits against

state employees that would operate to subject the State to liability. Doc. 56, pp. 2–6. Plaintiff

contends that “The State of Illinois Court of Claims cannot address the violation of plaintiff’s

constitutional and civil rights by the defendants, which is documented in the filings on the case

docket. This is a federal court complaint and will not be solved in the State of Illinois Court.”

Doc. 61, p. 3. She further contends that the defendants were acting outside of their capacities as

State of Illinois employees when they committed the alleged acts. Id. This Order follows.

                                         LEGAL STANDARD

        Courts may dismiss complaints for lack of subject matter jurisdiction under Federal Rule

of Civil Procedure 12(b)(1). In evaluating a complaint for subject matter jurisdiction, courts



                                                   2
accept all well-pleaded facts and draw all reasonable inferences in favor of the plaintiff, but may

look outside the pleadings to determine whether subject matter jurisdiction exists. See Evers v.

Astrue, 536 F.3d 651, 656 (7th Cir. 2008); St. John’s United Church of Christ v. City of Chicago,

502 F.2d 616, 625 (7th Cir. 2007). Additionally, courts may dismiss complaints that fail to state

a claim upon which relief can be granted under Federal Rule of Civil Procedure 12(b)(6). Courts

likewise accept all well-pleaded facts as true and draw all reasonable inferences in favor of the

plaintiff in determining whether the complaint states a plausible claim for relief. Ashcroft v.

Iqbal, 556 U.S. 662, 670 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)).

                                            DISCUSSION

       The Court finds that Plaintiff fails to state a claim for which her sought Social Security

wages are available as relief. While Plaintiff alleges that she did not receive Social Security

benefits because of a clerical error involving the entry of a criminal conviction date into a Social

Security database, the records attached to Defendants’ motion clearly indicate (and Plaintiff does

not dispute) that she was confined to McFarland from April 2017 until July 2017 as unfit to stand

trial for a criminal charge. Doc. 56, Exhs. 1–4. Under 42 U.S.C. § 402(x)(1)(A), Plaintiff was not

eligible to receive these benefits while she was confined at McFarland in connection with her

criminal trial. As such, the relief she seeks in the Complaint is unavailable, even taking as true

her assertions that Defendants entered false criminal convictions into a Social Security database.

The Court therefore GRANTS dismissal with respect to Plaintiff’s claim for monetary damages

arising from nonpayment of Social Security benefits.

       Plaintiff’s remaining claims involve Defendant Treanor’s alleged wrongful withholding

of Plaintiff’s prescription medications and Bible. According to Plaintiff, Defendant Treanor’s

failure to return her prescription medications and Bible violated clearly-established federal law



                                                  3
and her constitutional right to due process, given that she received neither pre- nor post-

deprivation hearings with respect to that property. Doc. 33, pp. 6–9. Plaintiff claims that she

asked Defendant Treanor to include her prescriptions and Bible with her property when she

learned she would be discharged, and that Defendant Treanor assured her those would be

included with her property, yet they ultimately were not. Id. at p. 27.

        Defendants hold that Plaintiff’s claims for her personal property are barred by sovereign

immunity, even if Defendant Treanor wrongfully withheld Plaintiff’s medications and Bible.

That is, because she was a state employee allegedly breaching a duty that only arose due to her

employment with the state, sovereign immunity applies and the only remedy available is through

the Illinois Court of Claims. See Fritz v. Johnston, 807 N.E.2d 461, 466–67 (Ill. 2004); see also

Murdock v. Washington, 193 F.3d 510, 513 (7th Cir. 1999) (no due process violation because

state claims court is adequate post-deprivation remedy). The Court finds that because Plaintiff’s

claim against Defendant Treanor (whether in her individual or official capacity) is based on an

alleged breach that arose solely from her employment with the state entity of McFarland,

sovereign immunity bars jurisdiction over that claim. The Court GRANTS dismissal on the

personal property claims as well, for lack of jurisdiction. Plaintiff is reminded that the Illinois

Court of Claims is an appropriate forum in which to seek recovery of her belongings against a

state institution.

        On July 22nd, 2019, Plaintiff filed a document entitled “Notice of Transfer.” Doc. 68.

The filing is unclear about its intended effect—Plaintiff cites Fed. R. Civ. P. 3, asks that the

Seventh Circuit “hear the above complaint,” and requests a hearing “for the appellees/defendants

to pay the appellant/plaintiff’s money, which are not disputed dollars.” Doc. 68, p. 3. Plaintiff

has previously attempted to appeal in this case, filing an appeal while awaiting an answer to her



                                                  4
Amended Complaint. Doc. 36. As the Seventh Circuit noted at that time, Plaintiff’s case was not

yet at an end, and the appellate court therefore lacked jurisdiction. Doc. 44 (Mandate in Case No.

19-1129). To the extent that Plaintiff intended for this recent filing to act as a motion for an

interlocutory appeal, and in the interest of saving Plaintiff an additional $505 filing fee, the

motion is moot in light of this dispositive order.1 If Plaintiff is inclined to appeal this order, she is

directed to file a Notice of Appeal within 30 days of the entry of the judgment or order appealed

from, pursuant to Federal Rule of Appellate Procedure 4(a)(1).

                                                  CONCLUSION
         For the reasons stated above, Defendants’ Motion to Dismiss (Doc. 55) is GRANTED for

lack of jurisdiction. The Clerk is directed to forward Plaintiff a copy of Appellate Form 1, Notice

of Appeal to a Court of Appeals From a Judgment or Order of a District Court. This matter is

now terminated.

         Signed on this 24th day of July, 2019.

                                                                         /s James E. Shadid
                                                                         James E. Shadid
                                                                         United States District Judge




1
  For clarity, if Plaintiff were granted leave to file an interlocutory appeal, she would be obligated to pay a $505
filing fee. When that interlocutory appeal concluded, she would be directed back to the district court, and an appeal
of a final order on the motion to dismiss would require an additional $505 filing fee. Because this order terminates
the matter, an appeal by Plaintiff after this point will only require one filing fee.

                                                          5
